IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Foster Township                               :
                                              :
            v.                                : No. 1172 C.D. 2018
                                              :
Farida B. Rahman,                             :
                     Appellant                :

PER CURIAM                             ORDER


             NOW, January 15, 2020, having considered Appellant’s application for

reconsideration, the application is denied.